Citation Nr: 1008081	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 
2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied entitlement to service connection for bilateral 
hearing loss.  A timely appeal was noted from that decision.

The October 2007 rating action also denied service connection 
for a thoracolumbar spine disability; the Veteran filed a 
timely notice of disagreement and the statement of the case 
addressed this matter.  Though the Veteran indicated on his 
substantive appeal that he was appealing all issues, he 
specifically listed only the hearing loss issue and in 
addressing the matters in dispute, limited his discussion to 
the claim of service connection for hearing loss.  The Board 
construes the appeal as being limited to the service 
connection for hearing loss issue.  See 38 C.F.R. § 20.202 
(2009) (The substantive appeal should set out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction in reaching its 
determination.).  


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran has a hearing disability for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was also notified of the way initial disability 
ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  

The Veteran asserts that he has bilateral hearing loss, which 
he has attributed to his service.  Specifically, the Veteran 
has pointed to in-service audiological findings of "standard 
threshold shifts" as indicative of a hearing disability.   

The Veteran's service treatment records have been reviewed.  
On service entry in June 1987, tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
5
10
LEFT
0
5
-5
5
5

These findings do not show a hearing loss for VA compensation 
purposes.  38 C.F.R. § 3.385.  Audiograms conducted in August 
1990, December 1992, August 1993, and August 1994 also showed 
pure tone thresholds within normal limits.     

On an audiogram conducted in July 1999, pure tone thresholds 
were noted as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
5
10
LEFT
15
20
-5
5
5

Although these findings do not show a hearing loss for VA 
compensation purposes, the military clinician found that they 
represented a "positive [standard threshold shift]" in a 
"routinely noise exposed" individual.  Similar notes were 
made on a September 2000 audiogram.  


On an audiogram conducted in October 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
5
10
0
15
20

The Veteran was advised that these results represented a 
"significant threshold shift" from his June 1987 reference 
audiogram.  However, there is no evidence of a hearing loss 
for VA compensation purposes.  There is no evidence of 
auditory threshold of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz, nor is there 
evidence of auditory threshold of 26 decibels or greater for 
at least three of the above frequencies.  Speech audiometry 
was not accomplished.  

Audiograms dated November 2002, November 2003, November 2004, 
October 2005, and September 2006 were similarly negative for 
findings of a hearing loss for VA compensation purposes.  

During a VA audiological examination conducted in January 
2007, prior to the Veteran's June 2007 discharge, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
20
20
15
15
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  This study does not show a hearing loss 
for VA compensation purposes, and hearing loss was not 
diagnosed.   The examiner noted that "there may be a 
baseline shift since entering into the military, but 
thresholds are within normal limits."   

As there is no evidence of auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, no evidence of auditory threshold of 26 decibels 
or greater for at least three of the above frequencies, and 
no evidence of speech recognition scores of less than 94 
percent using the Maryland CNC Test, the Veteran does not 
have hearing loss for VA compensation purposes; thus, service 
connection for hearing loss is not warranted.

In the absence of a current diagnosis of hearing loss 
disability under 38 C.F.R. § 3.385, there is no valid claim 
of service connection.  See Brammer, supra.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).




(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


